Stephens, J.
(After stating the foregoing facts.) It appears, from the allegations of the petition, that a part of the alleged published matter was matter appearing upon the records of the recorder’s court. Whether the publication to this extent was privileged under section 4433 of the Civil Code of 1910, as being the report of the proceedings of a judicial body, or of court proceedings, or a truthful report of information received from an arresting officer or police authorities, it is unnecessary to determine, since the publication goes further, and, beyond containing a mere account of the facts appearing upon the docket of the recorder’s court, categorically and unequivocally refers to the plaintiff’s conduct as “the theft,” and in the same manner charges the plaintiff with obtaining possession of another person’s false teeth and “cramming” them into his own mouth and running away. The characterization of the plaintiff’s conduct as being a “theft,” and the statement that he took another person’s faitee teeth and ran away with them, when taken in connection with the publication of the matter appearing upon the docket of the recorder’s court to the effect that the plaintiff was charged with larceny of the teeth, constitute a charge by the defendant, by a publication in its newspaper, not only that the plaintiff had been arrested on a charge of larceny of the teeth, but that the plaintiff had in fact committed a larceny of the teeth, and had run away with them. The language is at least susceptible to this construction. Under this view it is a question of fact for a jury whether it constituted libel as alleged. See Beasley v. Reid, 68 Ga. 380. While a newspaper is privileged to publish a fair and honest report of a court proceeding, or a truthful report of information received from an arresting officer or police authorities (Civil Code of 1910, § 4432), the publication is not privileged when the newspaper, in undertaking to publish only an account of a court proceeding, or the report of information *749given by an arresting officer or tbe police authorities, amounting only to a mere charge by the arresting officers or the police authorities of the commission of a crime, goes further and publishes a statement that the person charged with' the commission of the crime’ is in fact guilty of the crime. Tresca v. Maddox, 11 La. Ann. 206 (66 Am. D. 198); Jastrzembski v. Marxhausen, 120 Mich. 677 (79 N. W. 935); Moore v. Dispatch Publishing Co., 87 Minn. 450 (92 N. W. 396); Hayes v. Press Co., 127 Pa. 642 (18 Atl. 331, 5 L. R. A. 642, and note, 14 Am. St. R. 874).
In Newell on Slander and Libel (4th ed.), § 464, iir reference to the right of a newspaper to comment upon court proceedings, the following appears: “The publisher must add nothing of his own. He must not state his opinion of the conduct of the parties, or impute motives therefor; he must not insinuate that a particular witness committed perjury. That is not a report of’what occurred, and to this no privilege attaches.” The author illustrates this proposition by the following reference to decisions of the courts: “The New York 'Evening Express’ published a report stating that the plaintiff had been dismissed from the police force. Preceding the article the publishers added, 'Blackmailing by a policeman,’ as a heading. In an action brought for libel it was held that this addition destroyed the privilege. Edsall v. Brooks, 17 Abb. Pr. (N. Y.) 221, 26 How. Pr. 426, 25 N. Y. Superior Ct. 29. A captain of a vessel was charged before a magistrate with an indecent assault upon a lady on board his own ship. The defendant’s newspaper published a report of the case, interspersed with comments which assumed the guilt of the captain, commended the conduct of the lady, and generally tended to inflame the minds of the public violently against the accused. Held, that no privilege attached to such comments, and that the report was neither fair nor dispassionate. R. v. Fisher, 2 Camp. 563; R. v. Lee, 5 Esp. 123; R. v. Fleet, 1 B. & Ald. 379. The 'Observer’ gave a true and faithful account of some proceedings in the insolvent debtor’s court, but headed it with the words 'Shameful conduct of an attorney.’ Held, that for those words, as they were not justified, the plaintiff was entitled to recover. Clement v. Lewis (Exch. Ch.), 3 Br. & B. 297, 3 B. & Ald. 702, 7 Moore, 200; Bishop v. Latimer, 4 L. T. 775.”
2. The petition, in charging that this publication by the de*750fendant was false and was maliciously made, charged a libelous publication against the plaintiff, which, in so far as the publication charged him with being guilty of larceny of the false teeth, was actionable per se without proof of special damage; but in so far as it alleged that the publication, in .charging the plaintiff with cramming into his own mouth the false teeth of another and running away with them, falsely and maliciously charges him with an act which made him the “butt of many jokes in public places and public gatherings where the plaintiff himself was present,” alleged a libelous charge which exposed him to “public hatred, contempt, or ridicule, to the special damage of the plaintiff in making him the butt of many jokes,” etc. Civil Code (1910), §§ 4428-4433.
3. A libelous charge that imputes to another the commission of a crime which is punishable by law and which — such as a charge of larceny — involves moral turpitude, is injurious to the person’s character and reputation. It is therefore relevant to a determination of the amount of damage to the person’s character and reputation that he enjoyed a reputation for honesty and upright living among his friends and those with whom he did business, and that he was a minister of the gospel and preached in various churches in the community in which the libelous publication was circulated. Where the plaintiff’s petition alleged that he had enjoyed such a reputation, but does not allege any special damage to his business or occupation as a minister of the gospel, the petition is nevertheless not subject to special demurrer in that it fails t'o allege wherein and in what amount of damage he has suffered by reason of the injury to his reputation as a minister of the gospel.
4. Where the petition alleges that the plaintiff was, by reason of the alleged libelous publication, damaged in his business, which was that of selling wax flowers, the petition was subject to special demurrer in that it failed to allege wherein and in what amount his business was injured.
5. The allegation in the petition, that the defendant, after having been apprised of the falsity of the publication, refused to make a correction in the paper, was not subject to the special demurrer interposed, since this was an allegation as to a fact which tended to show malice or bad faith on tlie part of the defendant in making the publication.
6. The petition was good as against the general and special *751demurrer, with the exception of the ground that the petition failed to allege wherein the plaintiff’s business of selling wax flowers had been damaged by the alleged libelous publication. The judgment overruling all the grounds of the demurrer is therefore reversed.

Judgment reversed.


Jenkins, P. J., and Pell, J., concur.